Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 and 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Applicant’s election without traverse of claims 1-14 and 16 in the reply filed on 03/11/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by College (US5676010A).
Regarding claim 1, College disclose a straightening apparatus (figs.4-5: (72)) for straightening cables (abstract) (col.3 line 38-col.4 line 11), comprising: 
a first roller group including a first plurality of rotatable rollers (fig.5: (92-96)); 
a second roller group including a second plurality of rotatable rollers (fig.5: (114-118)) positioned opposite the first roller group wherein a cable (fig.4: (78)) moving in a transport direction between the first and second roller groups is touched by the rollers of the first roller group in alternation with the rollers of the second roller group (col.3 line 38-col.4 line 11); 
an infeed device (col.4 line 31-col.5 line 15; figs.5-6 and 10: (160) and (212)) selectively displacing the first roller group in a closing direction toward the second roller group (col.5 line 51-col.6 line 2); and 
a securing means (fig.8: (172) and (186)) securing a position of the first roller group displaced in the closing direction by the infeed device (col.4 lines 39-57).  


Regarding claim 2, College disclose including a first roller support (fig.5: (90)) to which the rollers of the first roller group (fig.5: (92-96)) are freely rotatably attached, 
a second roller support (fig.5: (110)) to which the rollers of the second roller group  are freely rotatably attached and a frame (fig.4: (70)) carrying the first and second roller supports, 


Regarding claim 3, College disclose wherein the first roller support (fig.5: (90)) is supported on the frame by a spring element (fig.7: (154)) with a spring force acting against the closing direction (col.5 lines 35-46).  

Regarding claim 4, College disclose wherein the spring element (fig.7: (154)) is a helical compression spring (col.5 lines 35-46).   

Regarding claim 5, College disclose wherein the infeed device is manually operable and has an operating element moveable linearly in the closing direction (figs.5-6 and 10: the handle (212) to move the pins (138) linearly up and down (col.4 line 31-col.5 line 15). 


Regarding claim 7, College disclose including a driver (figs.5-6 and 10: (160)) connected to the operating element (figs.5-6 and 10: (138)) for advancing the first roller support in the closing direction (col.4 line 31-col.5 line 15). 
 
Regarding claim 8, College disclose wherein the securing means includes a backstop (fig.8: (172) and (186)) that blocks a backward movement of the first roller group against the closing direction (fig.8: (172) and (186)).


Claims 1-3, 5-6 and 8-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang (CN206392758U attached NPL, English Machine translation).
Regarding claim 1, Wang disclose a straightening apparatus (paragraph 18) for straightening cables, comprising: 
a first roller group including a first plurality of rotatable rollers (figs.3-4: (27)); 
a second roller group including a second plurality of rotatable rollers (figs.3-4: (28)) positioned opposite the first roller group wherein a cable moving in a transport direction between the first and second roller groups is touched by the rollers of the first roller group in alternation with the rollers of the second roller group (paragraphs 185-214); 
an infeed device (figs.2-3: (25)) selectively displacing the first roller group in a closing direction toward the second roller group (paragraphs 161-163); and 
a securing means (figs.3-4: (29)) securing a position of the first roller group displaced in the closing direction by the infeed device (paragraphs 161-163).  


Regarding claim 2, Wang disclose including a first roller support (figs.3-4: (24)) to which the rollers of the first roller group (figs.3-4: (27)) are freely rotatably attached, 
a second roller support (figs.3-4: (21)) to which the rollers of the second roller group (figs.3-4: (28)) are freely rotatably attached and a frame (figs.1-2: (1)) carrying the first and second roller supports, 
wherein the first roller support is displaceably mounted on the frame for movement in the closing direction (paragraph 135).  

Regarding claim 3, Wang disclose wherein the first roller support (fig.4: (24)) is supported on the frame by a spring element (fig.4: (26)) with a spring force acting against the closing direction (paragraph 144).  

Regarding claim 5, Wang disclose wherein the infeed device is manually operable and has an operating element moveable linearly in the closing direction (fig.4: the handle (252) to move the adjusting screw (25) linearly up and down (paragraphs 155 and 161-163).

Regarding claim 6, Wang disclose wherein the operating element is formed as a button (fig.4: the handle (252)).  

Regarding claim 8, College disclose wherein the securing means (fig.4: (29)) includes a backstop (fig.4: (251)) that blocks a backward movement of the first roller group against the closing direction (paragraphs 161-163).  

Regarding claim 9, Wang disclose wherein the backstop includes a clamping body (fig.4: (251)) received in a wedge gap (fig.4: (2914) and (1913)) formed in the straightening apparatus. 
 
Regarding claim 10, Wang disclose wherein the clamping body is a clamping roller (fig.4: the shape of the element (251) is a roller) received in the wedge gap (fig.4: (2914) and (1913)) (paragraph 161-163)).  

Regarding claim 11, Wang disclose wherein the backstop includes a spring (paragraph 161-163: the second spring) generating a pretension on the clamping body.  

Regarding claim 12, Wang disclose wherein the backstop imposes a locking effect on the first roller group and including an unlocking element (fig.4: the part of the screw (25) below the element (251)) selectively releasing the locking effect of the backstop (paragraph 161-163)).  

Regarding claim 13, Wang disclose wherein the unlocking element is arranged on a driver and is stopped by the clamping body during a return movement opposite to the closing direction (fig.4: the part of the screw (25, corresponding to the driver) below the element (251)). 


Claims 1, 14 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Viviroli (US20110315266A1).
Regarding claim 1, Viviroli disclose a straightening apparatus (abstract) for straightening cables, comprising: 
a first roller group including a first plurality of rotatable rollers (figs.1-2: (111, 113, 121, and 122)); 

an infeed device (fig.4B: (144.1)) selectively displacing the first roller group in a closing direction toward the second roller group (paragraphs 0038-0048); and 
a securing means (fig.3: (104)) securing a position of the first roller group displaced in the closing direction by the infeed device (paragraph 0037).  

Regarding claim 14, Viviroli disclose a contact roller (fig.8: (105)) fixing the closed position, 
wherein the contact roller is arranged relative to the transport direction on an output side following the first roller group (fig.8 the roller (105) is outside the top first plurality of rotatable rollers), and 
wherein the cable (fig.8: (1)) is pressed between the contact roller (fig.8: (105)) and a counter roller (fig.8: (106)) assigned to the second roller group (fig.8: the bottom second plurality of rotatable rollers) and positioned opposite the contact roller (paragraph 0057).

Regarding claim 16, Viviroli disclose a frame (fig.3: (140)) and wherein the second roller support is rotatably mounted on the frame about a swivel axis (figs.3 and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753